Response to Amendment
1.	This office action is in response to the amendment of 6/13/2022.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	The terminal disclaimer of 6/13/2022 has bee approved.
Claim Rejections - 35 USC § 103
4.	Claims 1, 2, 4-12, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble in view of Obrist et al.
Trimble discloses an unfinned heat exchanger comprising:  a heat exchange tube 22 comprising a body a fluid passage in the body; and a manifold 18 connected to the heat exchange tube.  Trimble does not disclose the heat exchange tube having a strip shape and wave shape as recited.  Obrist et al. teaches an unfinned heat exchanger comprising a flat tube 2 having a strip shape (because it is flat) and a wave shape in a projection on a plane defined by an arrangement direction of the heat exchange tube and a longitudinal direction of the heat exchange tube (see Figs 23 and 24) in which the wave shape improves heat transfer and prevents the formation of large moisture droplets [0044-0045].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Trimble by replacing the heat exchange tube with a heat exchange tube having a strip shape and a wave shape to improve heat transfer and to prevent formation of large moisture droplets as taught by Obrist et al.  Regarding claim 2, since Obrist et al. also teaches the body of the heat exchange tube having a straight-line portion M (see Fig. 24), having additional straight-line portions would have involved a mere duplication of structural limitations which is generally recognized as being within the level of ordinary skill in the art.  In this case, several straight-line portions could be formed along the entire length of the tube.  Regarding claim 4, the tube having four straight-line body portions would also have involved duplication of structural limitations as stated above, and the tube is in the shape of an inverted W (see Fig. 25).  Regarding claims 5 and 6, the formation of a bulge as recited would have involved a mere change in the shape of an object, which is generally recognized as being within the level of ordinary skill in the art.  The prior art device will still carry out its intended functions with the shape modification.  Regarding claim 7, Trimble discloses first and second rows of the heat exchange tubes in which the first and second rows are mutually staggered in an arrangement direction of the heat exchange tubes.  Regarding claim 8, Trimble also discloses a first manifold 18 connected to a first set of tubes and a second manifold 19 connected to a second set of tubes, the manifolds each having openings to insert the heat exchange tubes, in which the in which the openings are mutually staggered (see Fig. 1).  Regarding claim 9, the manifolds are on the same side in the arrangement direction and are roughly aligned and are set apart from each other.  Claim 10 would also have involved a mere duplication of the working parts of a prior art device.  Regarding claim 11, the first and second manifolds are connected to respective exchange tubes, and the heat exchange tubes are bent in its middle (as taught by Obrist et al.).  Regarding claim 12, the tube having a spiral shape would also have involved a mere change in the shape of an object and the tube will still carry out its intended tasks with the modification.  Regarding claim 16, since Trimble discloses tubes being staggered at a preset distance, the wave peaks and troughs of the tube as taught by Obrist et al. would be staggered at the preset distance.  Regarding claim 19, since the prior art teaches the structure of the unfinned heat exchanger, the method of manufacturing the unfinned heat exchanger would have been a matter of design choice to form the device.  Regarding claim 20, the end of the heat exchange tube will naturally support an inner wall of the manifold when inserted into an opening of the manifold, and regarding claim 21, the wave shape of the Obrist et al. tube is as recited by the claim.
Allowable Subject Matter
5.	Claims 3, 13, 14, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments have been considered but are moot because of the new ground of rejection.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763